UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VLADIMIR JEANTY,

                          Plaintiff,
                                                     18 Civ. 5920 (KPF)
                   -v.-
                                                        JUDGMENT
THE CITY OF NEW YORK,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Whereas the above-entitled action having been assigned to the Honorable

Katherine Polk Failla, United States District Judge, and the matter thereafter

having been brought to a bench trial on July 27, 2020; and

      Whereas following the conclusion of the trial, on January 27, 2021, the

Court having rendered its Findings of Fact and Conclusions of Law, awarding

Plaintiff economic compensatory damages in the amount of $20,681.10,

emotional distress compensatory damages in the amount of $35,000.00, and

prejudgment interest on his economic compensatory damages of $20,681.10 at

a rate of 1.39%, compounded annually, for the period from August 25, 2016,

through the date of judgment; and

      Whereas, on June 23, 2021, the parties having entered a Stipulation of

Settlement of Attorneys’ Fees, Expenses, and Costs, entitling Plaintiff’s counsel,

Vinson & Elkins LLP, to a sum of $65,000.00 in full satisfaction of Plaintiff’s

claim for attorneys’ fees, expenses and costs, in exchange for Plaintiff agreeing

to release and discharge Defendant the City of New York and all past and

present officials, employees representatives, and agents of the City of New York
or any entity represented by the Office of the Corporation Counsel, from any

and all claims of attorneys’ fees, expenses, and costs that were or could have

been alleged in the aforementioned action on behalf of Plaintiff, it is,

      ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court’s Findings of Fact and Conclusions of Law dated January 27, 2021,

and the parties’ Stipulation of Settlement of Attorneys’ Fees, Expenses, and

Costs dated June 23, 2021, Plaintiff is awarded economic compensatory

damages in the amount of $20,681.10; emotional distress compensatory

damages in the amount of $35,000.00; prejudgment interest on his economic

compensatory damages of $20,681.10 at a rate of 1.39%, compounded

annually, for the period from August 25, 2016, through the date of judgment;

and attorneys’ fees, expenses, and costs to Vinson & Elkins LLP in the amount

of $65,000.00.

      Accordingly, the case is closed.




                                          2
     SO ORDERED.

Dated:   June 24, 2021
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              3
